Citation Nr: 1041409	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  98-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to January 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision made by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.    

This claim came before the Board in May 2000, and the Board 
denied the claim. The decision was appealed and the United States 
Court of Appeals for Veterans Claims (Court) issued an August 
2002 Order in which it vacated the May 2000 Board decision and 
remanded the case to the Board for further development.  The 
Board denied the claim again in May 2006; and the Court issued a 
November 2007 Order in which it vacated the May 2006 Board 
decision and remanded the case to the Board for further 
development.  The Board thereafter remanded the case to the RO in 
May 2008.  The Board denied the claim yet again in January 2009; 
and the Court issued a May 2010 Memorandum Decision in which it 
vacated the January 2009 Board decision.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Court's May 2010 decision focused on the fact that the 
negative VA medical opinions were premised in part on the absence 
of any documentation of continued back pain since service.  The 
Court pointed out that there were statements of record from the 
Veteran and from some family members to the effect that the 
Veteran has had back pain since his injury in service.  Because 
the VA medical opinions did not recognize and consider these 
statements, the opinions are inadequate.  Coburn V. Nicholson, 19 
Vet.App. 427, 532 (2006).  

The case must be returned to the RO to obtain adequate medical 
opinions.  For purposes of rendering an opinion, the examiner 
should be instructed to assume the credibility of the Veteran's 
statement regarding the inservice injury to the back and 
subsequent back pain and the statements of family members that 
the Veteran told them of the inservice back injury and subsequent 
back pain.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA spine examination by a medical doctor.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  The nature of the Veteran's 
back disability should be clearly reported. 

After examining the Veteran and reviewing 
the claims file, the examiner should offer 
responses to the questions that follow.  In 
rendering the medical opinion, the examiner 
should be clearly directed to assume the 
credibility of the Veteran's statements 
regarding an injury to the back after 
falling on ice in Japan in October 1953 
(such as his August 22, 1997, letter) and 
to also assume the credibility of 
statements from family members dated August 
28, 1997, and September 5, 1997.

     Assuming the credibility of the 
Veteran's statements and those of family 
members, is it at least as likely as not 
(a 50% or higher degree of probability) 
that current low back disorder(s) is/are 
causally related to the claimed October 
1953 incident where the Veteran slipped on 
ice?

     The examiner should offer a rationale 
for all opinions.  The examiner is 
requested to discuss the significance of 
the Veteran's claim of back pain at the 
time of the inservice medical treatment in 
October 1953 which resulted in a 
varicocelectomy. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



